DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 01/13/21, claim 20 has been canceled and claim 21 has been newly added.
As per newly added claim 21 substantially relevant to withdrawn (non-elected) Group II (a multi-camera system configured to monitor a retail shopping area) of the last Restriction/election requirement as filed on 05/15/2020, the newly added independent claim 21 substantially encompasses/covers non-elected Group II corresponding to at least limitations comprising:
address the plurality of sensors of the sensor array to acquire one or more spectral light images of the second portion of the retail shopping area based on active spectral light in the spectral light sub-band of the spectral illuminator reflected from the second portion of the retail shopping area,
computer analyze at least the one or more spectral light images to identify an interaction between the human subject and an object in the retail shopping area, 
computer recognizing that the human subject is a shopper based on the interaction between the human subject and the object; and 
computer associating the object in the retail shopping area with the shopper” (see Fig. 5).
Therefore, the claim 21 has been considered/treated as non-elected claims, since the Applicant has elected Group I corresponding to Fig. 4 of the Applicant’s specification.
In conclusion, the Examiner will examine on merits the elected claims 1-19, and the non-elected claim 20 has been considered/treated as withdrawn claim in view of all of the reason(s) as set forth above.

Response to Remarks
3.	Applicant’s remarks with respect to currently pending claims as filed on 01/13/21 have been carefully considered/reviewed, but they are not persuasive, with the specific exception of using the spectral light sub-band (see response to the remarks C).

A)	the claimed subject matter including a (single) camera (system) that is capable of capturing all three types of imagery (i.e., passive/ambient imagery, depth imagery, and active multi-spectral imagery for multiple spectral sub-bands) using the same sensor array; 
B)	... addressing the plurality of sensors of the sensor array without active illumination from the IR illuminator and without active illumination from the plurality of spectral illuminators to acquire one or more images of the area; and
C)	...for each spectral illuminator of the plurality of spectral illuminators... acquire one or more spectral light images... based on active spectral light in the spectral light sub-band of the spectral illuminator...
However, after careful scrutiny of the previously cited prior art references, the Examiner
must respectfully disagree, and maintain the grounds of rejection for the reasons that follow.
In response to the remarks A), regarding Applicant's arguments/remarks against the references individually, one cannot show nonobviousness by piecemeal analysis of references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).      
            In this case, Wang et al discloses a camera system configured to automatically monitor an area, the camera system comprising:
a sensor array (210) including a plurality of sensors (Fig. 2);
address the plurality of sensors of the sensor array to acquire/capture one or more images (passive/ambient imagery) of the area (Fig. 1; paras. [0028], [0030-0032], [0035]); and
acquiring one or more depth images of the area based on active IR light reflected from the area (abs.; paras. [0036], [0038], [0051], [0054], [0061]; see Wang et al’s claim 21).
Wang et al does not seem to particularly/explicitly disclose:
a plurality of spectral illuminators, each spectral illuminator configured to emit active spectral light in a different spectral light sub-band. 
However, Chew, as a secondary/supporting reference, teaches surveillance system/method for detecting an object comprising: 
one or more camera for capturing images comprising at least one sensor (abs.; para. [0105]);
a plurality of spectral illuminators, each spectral illuminator configured to emit active spectral light in a different spectral light sub-band (implied inherency) (paras. [0024], [0038]); 
identifying/detecting an object (paras. [0064], [0099-0100]);, 
for each spectral illuminator of the plurality of spectral illuminators (paras. [0024], [0038]);
activating the spectral illuminator to illuminate an area with the active spectral light in a spectral light sub-band (implied inherency) of the spectral illuminator (para. [0134]), and
acquiring one or more spectral light images (from camera) of the area based on active spectral light in the spectral light sub-band (implied inherency) of the spectral illuminator reflected from the area, in order to provide artificial illumination under low visibility or low ambient illumination conditions  (paras. [0134], [0038]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for monitoring the area as taught by Wang et al to incorporate/combine at least Chew’s teachings as above, so that Wang et al’s (single) camera (system) is capable of capturing all three types of imagery (i.e., passive/ambient imagery, depth imagery, and active multi-spectral imagery for multiple spectral sub-bands) using Wang et al’s sensor array, in order to provide artificial illumination under low visibility or low ambient illumination conditions.
In response to the remarks B), 
Wang et al discloses address the plurality of sensors of the sensor array without active illumination from the IR illuminator of the camera and without active spectral illumination from a plurality of spectral illuminators (when using LED or ambient/visible light as a light source) to acquire one or more images of the area (Fig. 1; paras. [0028], [0030-0032], [0035]).
In other words, Wang et al discloses that a light source, such as LED may optionally be provided, as opposed to IR light source, configured to emit light, and sensing/detecting ambient light, which clearly meets acquiring one or more images without active illumination from the IR illuminator (light source) of the camera, and since Wang et al simply does not disclose using/utilizing at least one or more spectral illuminators, it is very much implied (if not extremely obvious) that Wang et al is acquiring one or more images without active spectral illumination from a plurality of spectral illuminators.

In response to the remarks C), please refer to the following new grounds of rejection for a detailed discussion.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 9, and 11-12 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Wang et al (2014/0346361 A1) in view of Sun et al (2007/0055427 A1), Chew (2013/0329052 A1), Li et al (2019/0286892 A1), and Heshmat Dehkordi et al (2018/0106936 A1).
Regarding claim 1, Wang et al discloses a camera system configured to automatically monitor an area, the camera system comprising:
a sensor array (210) including a plurality of sensors (Fig. 2);
an infrared (IR) illuminator (105, IR light source) configured to emit active IR light in an IR light subband (implied) (Fig. 1; para. [0028]);
one or more logic machines (Fig. 13, 1320); and
one or more storage machines (a computer system, a mobile computer) holding instructions executable by the one or more logic machines to (para. [0110]):
address the plurality of sensors of the sensor array without active illumination from the IR illuminator of the camera and without active spectral illumination from a plurality of spectral illuminators (when using LED or ambient/visible light as a light source) to acquire one or more images of the area (Fig. 1; paras. [0028], [0030-0032], [0035]);
computer analyze (120, 1320) the one or more images to identify/detect an above-threshold motion (Figs. 1 and 13; para. [0082], see Wang et al’s claim 21);
in response to identifying the above-threshold motion:
activate (continuous feedback to compare a first frame and a second frame to identify/detect the motion) the IR illuminator (105, IR light source) to illuminate at least an area of an object with the active IR light (paras. [0028], [0078-0083]), and
addressing the plurality of sensors of the sensor array to acquire one or more depth images of the area based on active IR light reflected from the area (abs.; paras. [0036], [0038], [0051], [0054], [0061]; see Wang et al’s claim 21),
computer analyzing the one or more depth images to identify/detect an object (the object can be anything including a human subject) (abs.; Fig. 10; paras. [0079-0082]),
Wang et al does not seem to particularly/explicitly disclose:
a plurality of spectral illuminators, each spectral illuminator configured to emit active spectral light in a different spectral light sub-band; 
in response to identifying the above-threshold motion, activating the IR illuminator to illuminate at least a first portion of the area with the active IR light;
addressing the plurality of sensors of the sensor array to acquire one or more depth images of the first portion of the area based on active IR light reflected from the first portion of the area;
in response to identifying/detecting the object (human subject), for each spectral illuminator of the plurality of spectral illuminators:
activate the spectral illuminator to illuminate a second portion of the area with the active spectral light in a spectral light sub-band of the spectral illuminator,
addressing the plurality of sensors of the sensor array to acquire one or more spectral light images of the second portion of the area based on active spectral light in the spectral light sub-band of the spectral illuminator reflected from the second portion of the area,
computer analyzing at least the one or more spectral light images to identify an interaction between the human subject and an object in the area, and
in response to identifying the interaction between the human subject and the object, computer issuing an action to be performed for the object in the area.


However, Sun et al teaches vision based classification system/method comprising,
activating/operating an infrared illuminator (58) to illuminate at least a first portion (first region of interest) of an area with the active IR light, in order to provide depth of the objects in the image, wherein this depth perception is desirable for classifying the image (Fig. 1; para. [0022], see Sun et al’s claim 12).
Furthermore, Chew teaches surveillance system/method for detecting an object comprising: 
a plurality of spectral illuminators, each spectral illuminator configured to emit active spectral light (paras. [0024], [0038]); 
identifying/detecting an object (paras. [0064], [0099-0100]);, 
for each spectral illuminator of the plurality of spectral illuminators (paras. [0024], [0038]);
activating the spectral illuminator to illuminate an area with the active spectral light in a spectral light sub-band (implied inherency) of the spectral illuminator (para. [0134]), and
acquiring one or more spectral light images (from camera) of the area based on active spectral light in the spectral light sub-band (implied inherency) of the spectral illuminator reflected from the area, in order to provide artificial illumination under low visibility or low ambient illumination conditions  (paras. [0134], [0038]).
Moreover, Heshmat Dehkordi et al teaches apparatus/method for imaging system (multi-spectral imaging) comprising a camera (125) and emitting spectral light in a different spectral light sub-band by using optical filters, thereby ultrafast phenomena maybe imaged with no loss of spatial or temporal resolution (Abs.; Fig. 18A; para. [0127]).
Moreover, Li et al teaches interaction detection model comprising:
computer analyzing (100, 700) to identify/determine an interaction between human subject and an object in the area (114), and in response to identifying the interaction between the human subject and the object, computer issuing an action (116, transforming the image) to be performed for the object in the area, thereby identifying/detecting human object interactions in the image content (abs.; Figs. 1, 4, and 7; paras. [0025-0031], [0050], [0054], [0001]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the camera system/method for monitoring the area as taught by Wang et al to incorporate/combine Sun et al, Chew, Heshmat Dehkordi et al, and Li et al’s teachings as above, so that,  
the plurality of spectral illuminators, each spectral illuminator configured to emit active spectral light in a different spectral light sub-band, 
in response to identifying the above-threshold motion, activating the IR illuminator to illuminate at least the first portion of the area (such as a retail shopping area) with the active IR light,
addressing the plurality of sensors of the sensor array to acquire one or more depth images of the first portion of the area based on active IR light reflected from the first portion of the area,
in response to identifying/detecting the object (human subject), for each spectral illuminator of the plurality of spectral illuminators,
activating the spectral illuminator to illuminate a second portion (would be second region of interest) of the area with the active spectral light in a spectral light sub-band of the spectral illuminator,
addressing the plurality of sensors of the sensor array to acquire one or more spectral light images of the second portion of the area based on active spectral light in the spectral light sub-band of the spectral illuminator reflected from the second portion of the area,
computer analyzing at least the one or more spectral light images to identify an interaction between the human subject and an object in the area, and
in response to identifying the interaction between the human subject and the object, computer issuing an action to be performed for the object in the area, in order to provide depth of the objects in the image, wherein this depth perception is desirable for classifying the image, provide artificial illumination under low visibility or low ambient illumination conditions, wherein ultrafast phenomena maybe imaged with no loss of spatial or temporal resolution, and identify/detect human object interactions in the image content.  
Regarding claim 12, Wang et al discloses a method for automatically monitoring an area, the method comprising: 
addressing a plurality of sensors of a sensor array of a camera without active illumination from an IR illuminator of the camera and without active spectral illumination from a plurality of spectral illuminators of the camera (when using LED or ambient/visible light as a light source) to acquire one or more images of the area (Fig. 1; paras. [0028], [0030-0032], [0035]);
computer analyzing (120, 1320) the one or more images to identify/detect an above-threshold motion (Figs. 1 and 13; para. [0082], see Wang et al’s claim 21);
in response to identifying the above-threshold motion:
activating (continuous feedback to compare a first frame and a second frame to identify/detect the motion) the IR illuminator (105, IR light source) to illuminate at least an area of an object with the active IR light (paras. [0028], [0078-0083]), and
addressing the plurality of sensors of the sensor array to acquire one or more depth images of the area based on active IR light reflected from the area (abs.; paras. [0036], [0038], [0051], [0054], [0061]; see Wang et al’s claim 21),
computer analyzing the one or more depth images to identify/detect an object (the object can be anything including a human subject) (abs.; Fig. 10; paras. [0079-0082]),
Wang et al does not seem to particularly/explicitly disclose:
in response to identifying the above-threshold motion, activating the IR illuminator to illuminate at least a first portion of the retail shopping area with the active IR light;
addressing the plurality of sensors of the sensor array to acquire one or more depth images of the first portion of the area based on active IR light reflected from the first portion of the area;
in response to identifying/detecting the object (human subject), for each spectral illuminator of the plurality of spectral illuminators:
activating the spectral illuminator to illuminate a second portion of the area with the active spectral light in a spectral light sub-band of the spectral illuminator,
addressing the plurality of sensors of the sensor array to acquire one or more spectral light images of the second portion of the area based on active spectral light in the spectral light sub-band of the spectral illuminator reflected from the second portion of the area,
computer analyzing at least the one or more spectral light images to identify an interaction between the human subject and an object in the area, and
in response to identifying the interaction between the human subject and the object, computer issuing an action to be performed for the object in the area.
However, Sun et al teaches vision based classification system/method comprising,
activating/operating an infrared illuminator (58) to illuminate at least a first portion (first region of interest) of an area with the active IR light, in order to provide depth of the objects in the image, wherein this depth perception is desirable for classifying the image (Fig. 1; para. [0022], see Sun et al’s claim 12).
Furthermore, Chew teaches surveillance system/method for detecting an object comprising: 
identifying/detecting an object (paras. [0064], [0099-0100]);, 
for each spectral illuminator of the plurality of spectral illuminators (paras. [0024], [0038]);
activating the spectral illuminator to illuminate an area with the active spectral light in a spectral light sub-band (implied inherency) of the spectral illuminator (para. [0134]), and
acquiring one or more spectral light images (from camera) of the area based on active spectral light in the spectral light sub-band of the spectral illuminator reflected from the area, in order to provide artificial illumination under low visibility or low ambient illumination conditions  (paras. [0134], [0038]).
Moreover, Li et al teaches interaction detection model comprising:
computer analyzing (100, 700) to identify/determine an interaction between human subject and an object in the area (114), and in response to identifying the interaction between the human subject and the object, computer issuing an action (116, transforming the image) to be performed for the object in the area, thereby identifying/detecting human object interactions in the image content (abs.; Figs. 1, 4, and 7; paras. [0025-0031], [0050], [0054], [0001]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for monitoring the area as taught by Wang et al to incorporate/combine Sun et al, Chew, and Li et al’s teachings as above, so that,  
in response to identifying the above-threshold motion, activating the IR illuminator to illuminate at least the first portion of the area (such as a retail shopping area) with the active IR light,
addressing the plurality of sensors of the sensor array to acquire one or more depth images of the first portion of the area based on active IR light reflected from the first portion of the area,
in response to identifying/detecting the object (human subject), for each spectral illuminator of the plurality of spectral illuminators;
activating the spectral illuminator to illuminate a second portion (would be second region of interest) of the area with the active spectral light in a spectral light sub-band of the spectral illuminator,
addressing the plurality of sensors of the sensor array to acquire one or more spectral light images of the second portion of the area based on active spectral light in the spectral light sub-band of the spectral illuminator reflected from the second portion of the area,
computer analyzing at least the one or more spectral light images to identify an interaction between the human subject and an object in the area, and
in response to identifying the interaction between the human subject and the object, computer issuing an action to be performed for the object in the area, in order to provide depth of the objects in the image, wherein this depth perception is desirable for classifying the image, provide artificial illumination under low visibility or low ambient illumination conditions, and identify/detect human object interactions in the image content.   
Regarding claims 9 and 11, all of the sensor array, the IR illuminator, and the plurality of spectral illuminators are inherently positioned in a specific location.
Furthermore, it is conventionally well known that surveillance cameras (including illuminators) are typically positioned above a surveillance area for optimal object tracking/detecting, etc.
Moreover, it is considered unpatentable when a simple location change of an apparatus/device does not produce an unexpected result(s) (In re Japikse, 86 USPQ 70 (CCPA 1950)).
Therefore, it would have been considered obvious, wherein the sensor array, the IR illuminator, and the plurality of spectral illuminators are positioned above the area and/or 
incorporated into a shopping cart or basket as a matter of design choice, especially the end result of re-location and/or repositioning does not produce an unexpected result(s).

6.	Claims 2-4 and 13-15 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Wang et al (2014/0346361 A1), Sun et al (2007/0055427 A1), Chew (2013/0329052 A1), Li et al (2019/0286892 A1), and Heshmat Dehkordi et al (2018/0106936 A1) as applied to claims 1 and 12 above, respectively, and further in view of Campbell (2015/0184997 A1).
Regarding claims 2 and 13, the combination of Wang et al, Sun et al, Chew, Li et al, and Heshmat Dehkordi et al does not seem to particularly disclose the computer recognizing that the human subject is a shopper, and wherein the action includes a retail action of computer associating the object in the area with the shopper.
However, Campbell teaches systems/method and computer readable media for tracking human interactions with objects (using infrared transmitter/receiver) comprising a computer recognizing that human subject is a shopper, and wherein the action includes a retail action of computer associating the object in the area with the shopper, in order to detect consumer interactions with product units on a retail shelf (abs.; Figs. 1 and 9-10; paras. [0022], [0047-0050], [0004]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the camera system/method for monitoring the area as taught by Wang et al to further incorporate/combine Campbell’s teaching as above, so that the computer recognizing that the human subject is the shopper, and wherein the action includes the retail action of computer associating the object in the area with the shopper, in order to detect consumer interactions with product units on a retail shelf.
Regarding claims 3 and 14, Campbell teaches, wherein the action includes a retail action of sending to a retail computer a notification (implied) to restock the object for purchase (paras. [0022]).
Regarding claims 4 and 15, Campbell teaches,
wherein the interaction includes the human subject picking up the object and then replacing (putback event) the object in the area (para. [0022]), and 
wherein the action includes a retail action of sending to a retail computer a notification (implied) to inspect/measure the object (paras. [0048], [0022]).

7.	Claims 5 and 16 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Wang et al (2014/0346361 A1), Sun et al (2007/0055427 A1), Chew (2013/0329052 A1), Li et al (2019/0286892 A1), and Heshmat Dehkordi et al (2018/0106936 A1) as applied to claims 1 and 12 above, respectively, and further in view of Rock (3,951,221).
Regarding claims 5 and 16, Wang et al discloses the computer analyzing the one or more depth images and identifying the object as discussed above.
Furthermore, Chew teaches acquiring the one or more spectral light images for identifying/detecting the object as discussed above.
The combination of Wang et al, Sun et al, Chew, Li et al, and Heshmat Dehkordi et al does not seem to particularly disclose, 
computer analyzing the one or more depth images and/or the one or more spectral light images to determine a volume of the object, and wherein the action includes a retail action of associating a cost with the object based on a weight of the object that is derived from the determined volume of the object.
However, Rock teaches a computing scale comprising an action of associating a (postage) cost with an object based on a weight of the object that is derived from a pressure signal and a size/volume of the object, so as to provide a new and improved computing scale which includes a mounted weight platform (abs.; col. 1, lines 8-20 and 39-68; see Rock’s claim 3).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the camera system/method for monitoring the area as taught by Wang et al to further incorporate/combine Rock’s teaching as above, so that the computer analyzes the one or more depth images and/or the one or more spectral light images to determine the volume of the object, and wherein the action includes the retail action of associating the cost with the object based on the weight of the object that is derived from the determined volume of the object, in order to provide a new and improved computing scale for determining the cost associated with the object for the retail application, which includes a mounted weight platform and based on the size/volume of the object.

8.	Claims 6 and 17 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Wang et al (2014/0346361 A1), Sun et al (2007/0055427 A1), Chew (2013/0329052 A1), Li et al (2019/0286892 A1), and Heshmat Dehkordi et al (2018/0106936 A1) as applied to claims 1 and 12 above, respectively, and further in view of Trantzas et al (6,360,612 B1).
Regarding claims 6 and 17, Li et al teaches the computer analyzing to identify/determine an interaction between human subject and the object in the area as discussed above.
The combination of Wang et al, Sun et al, Chew, Li et al, and Heshmat Dehkordi et al does not seem to particularly disclose generating, via a peripheral pressure sensor, a pressure signal that indicates whether or not the object is positioned on the peripheral pressure sensor; and wherein the interaction between the human subject and the object is further identified based on the pressure signal.
However, Trantzas et al teaches pressure sensor apparatus comprising generating a pressure signal that indicates whether or not the object is positioned on the peripheral pressure sensor in order to provide an improved and inexpensive sensor for measuring the position of the object on the sensor accurately and conveniently without the need for calibration (col. 7, lines 19-30; col. 2, lines 20-23).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the camera system/method for monitoring the area as taught by Wang et al to further incorporate/combine Trantzas et al’s teaching as above, so as to generate, via the peripheral pressure sensor, the pressure signal that indicates whether or not the object is positioned on the peripheral pressure sensor; and wherein the interaction between the human subject and the object is further identified based on the pressure signal, in order to provide an improved and inexpensive sensor for measuring the position of the object on the sensor accurately and conveniently without the need for calibration. 

9.	Claims 7 and 18 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Wang et al (2014/0346361 A1), Sun et al (2007/0055427 A1), Chew (2013/0329052 A1), Li et al (2019/0286892 A1), Heshmat Dehkordi et al (2018/0106936 A1), and Trantzas et al (6,360,612 B1) as applied to claims 6 and 17 above, respectively, and further in view of Rock (3,951,221).
Regarding claims 7 and 18, The combination of Wang et al, Sun et al, Chew, Li et al, and Heshmat Dehkordi et al does not seem to particularly disclose, wherein the action includes a retail action of associating a cost with the object based on a weight of the object that is derived from the pressure signal.
However, Rock teaches a computing scale comprising an action of associating a (postage) cost with an object based on a weight of the object that is derived from a pressure signal, so as to provide a new and improved computing scale which includes a mounted weight platform (abs.; col. 1, lines 39-68; see Rock’s claim 3).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the camera system/method for monitoring the area as taught by Wang et al to further incorporate/combine Rock’s teaching as above, so that the action includes a retail action of associating the cost with the object based on the weight of the object that is derived from the pressure signal in order to provide a new and improved computing scale for determining the cost associated with the object for the retail application which includes the mounted weight platform.

10.	Claims 8 and 19 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Wang et al (2014/0346361 A1), Sun et al (2007/0055427 A1), Chew (2013/0329052 A1), Li et al (2019/0286892 A1), and Heshmat Dehkordi et al (2018/0106936 A1) as applied to claims 1 and 12 above, respectively, and further in view of Phua (9,316,540 B1).
Regarding claims 8 and 19, Wang et al discloses the computer analyzing the one or more depth images and identifying the object as discussed above.
Furthermore, Chew teaches identifying the object as discussed above.
The combination of Wang et al, Sun et al, Chew, Li et al, and Heshmat Dehkordi et al does not seem to particularly disclose measuring a spectral signature of the object based on the one or more spectral light images and the one or more depth images; and
computer identifying the object based on the measured spectral signature.
However, Phua teaches a compact spectrometer comprising a computer/processor for measuring a spectral signature of an object suitable for use with cameras, wherein the spectral signature of the object depends on the spectral reflectance of the object and the spectrum of light illuminating the object, and the spectral signature of the object can be displayed and controlled on existing display panel of a mobile device without requiring additional control and power management, and further maintaining a high level of spectral fidelity to allow for accurate and rapid analysis (col. 3, lines 29-54; col. 10, lines 19-33; col. 1, lines 55-61). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the camera system/method for monitoring the area as taught by Wang et al to further incorporate/combine Phua’s teaching as above, so as to measure the spectral signature of the object based on the one or more spectral light images and the one or more depth images, and
Identify, by the computer, the object based on the measured spectral signature so that the spectral signature of the object can be displayed and controlled on existing display panel of a mobile device without requiring additional control and power management, and further maintain a high level of spectral fidelity to allow for accurate and rapid analysis.

11.	Claim 10 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Wang et al (2014/0346361 A1), Sun et al (2007/0055427 A1), Chew (2013/0329052 A1), Li et al (2019/0286892 A1), Heshmat Dehkordi et al (2018/0106936 A1), and Trantzas et al (6,360,612 B1) as applied to claim 1 above, and further in view of Kazansky et al (2018/0074329 A1).
Regarding claim 10, the combination of Wang et al, Sun et al, Chew, Li et al, and Heshmat Dehkordi et al does not seem to particularly disclose, wherein the sensor array, the IR illuminator, and the plurality of spectral illuminators are incorporated into a head-mounted device wearable by the human subject.
However, Kazansky et al teaches a head mounted device (Figs 1 and 15), wherein a sensor (1508), an IR illuminator, and the plurality of spectral illuminators (light source elements, 1710-1724) are incorporated into a head-mounted device wearable by human subject/user, in order to detect optically detectable light pattern with the sensor/camera and display an augmented reality (AR) content based on the identified optically detectable light pattern (abs.; paras. [0140], [0159-0160])
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the camera system/method for monitoring the area as taught by Wang et al to further incorporate/combine Kazansky et al’s teaching as above, so that the sensor array, the IR illuminator, and the plurality of spectral illuminators are incorporated into the head-mounted device wearable by the human subject, in order to detect optically detectable light pattern with the sensor/camera and display an augmented reality (AR) content based on the identified optically detectable light pattern.



Conclusion
12.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	AKKAYA et al (2019/0306386 A1), Liquid crystal optical filter for camera.

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

14.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN S AN/Primary Examiner, Art Unit 2483